           Case 2:19-cv-01986-GMN-DJA Document 48
                                               47 Filed 02/12/21
                                                        02/05/21 Page 1 of 7




 1   DAVID A. HUBBERT
     Deputy Assistant Attorney General
 2
     E. CARMEN RAMIREZ
 3   Trial Attorney, Tax Division
     U.S. Department of Justice
 4   P.O. Box 683
     Washington, D.C. 20044
 5   202-616-2885 (v)
     202-307-0054 (f)
 6   E.Carmen.Ramirez@usdoj.gov
     western.taxcivil@usdoj.gov
 7

 8                          IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEVADA
 9
      UNITED STATES OF AMERICA,                          )
10                                                       )
                                                         )
11         Plaintiff,                                    )   Case No.: 2:19-cv-1986-GMN-DJA
                                                         )
12                                                       )
                                                             JOINT MOTION TO APPROVE
            v.                                           )
                                                             STIPULATION AND ENTER
13                                                       )
                                                             JUDGMENT SUBJECT TO
      JEFFREY A. MARTINEZ, individually,                 )
                                                             SETTLEMENT AGREEMENT
14    and as Trustee of the Martinez Family Trust;       )
      DOLORES M. MARTINEZ, individually and              )
15    as Trustee for the Martinez Family Trust;          )
      THE MARTINEZ FAMILY TRUST;                         )
16    MARTINEZ & ASSOCIATES, INC.                        )
      (NV20041370692); MARTINEZ &                        )
17    ASSOCIATES INC. (NV20181033912);                   )
      SIERRA MORTGAGE CORPORATION;                       )
18    FIDELITY NATIONAL TITLE; CHASE                     )
      MORTGAGE COMPANY; JP MORGAN                        )
19    CHASE BANK NATIONAL                                )
      ASSOCIATION; RHODES RANCH                          )
20    ASSOCIATION; and REPUBLIC SILVER                   )
      STATE INC., DBA, REPUBLIC SERVICES,                )
21                                                       )
                                                         )
22        Defendants.                                    )
                                                         )
23                                                       )
                                                         )
24

25
                                                     1
           Case 2:19-cv-01986-GMN-DJA Document 48
                                               47 Filed 02/12/21
                                                        02/05/21 Page 2 of 7




 1          Plaintiff, the United States of America, and defendants Jeffrey and Dolores Martinez, pro

 2   se, (together, the “moving parties”), and the Martinezes’ non-appearing corporate entities,

 3   Martinez & Associates, Inc. (Nevada Business ID NV20041370692) (“Martinez & Associates

 4   I”) and Martinez & Associates, Inc. (Nevada Business ID NV20181033912) (“Martinez &

 5   Associates II”) have reached a settlement. In light of the agreement, the moving parties hereby

 6   move the Court to approve the stipulation attached as Exhibit 1, and enter the proposed judgment

 7   as to certain claims attached as Exhibit 2, pursuant to Fed. R. Civ. P. 54(b).

 8                          MEMORANDUM OF POINTS AND AUTHORITIES

 9                                            BACKGROUND

10          The United States sought a judgment against the Martinezes, and against two

11   corporations associated with them (Martinez & Associates I and Martinez & Associates II), for

12   various federal tax liabilities. The United States also sought to foreclose its tax liens against

13   certain real property (the “Subject Property”) to help satisfy the judgments. The Subject

14   Property is located at 262 Cliff Valley Drive, Las Vegas, Nevada 89148, and is described in

15   further detail in the Complaint. It was putatively held in a trust, i.e., the Martinez Family Trust

16   (the “Trust”), which the United States named as a defendant.

17          The United States also named as defendants other entities that might assert a lien or other

18   claim against the Subject Property, pursuant to 26 U.S.C. § 7403(b) (“Action to enforce lien or to

19   subject property to payment of tax”). That way, those parties’ claims to the property (if any)

20   could be adjudicated if and when the Court determined that the property should be foreclosed. It

21   is common in such cases for the United States to reach stipulations with other claimants as to lien

22   priority, to the extent they do not disclaim any interest.

23          To date only one of these potential claimants, the Rhodes Ranch Association, has

24   answered the complaint (ECF No. 4). Another, Fidelity National Title, has disclaimed any

25   interest. (See ECF No. 7). Defendants JP Morgan Chase Bank National Association and Chase

                                                       2
           Case 2:19-cv-01986-GMN-DJA Document 48
                                               47 Filed 02/12/21
                                                        02/05/21 Page 3 of 7




 1   Bank National Association (together, the “Chase defendants”), and the United States have

 2   reached a stipulation concerning lien priority as between them. (See ECF No. 20 (Order

 3   approving stipulation)). (The Chase defendants claim the mortgage loan that was initially issued

 4   by defendant Sierra Mortgage Corporation). Defendant Republic Silver State Inc. has been

 5   served but has not yet appeared, and has not contacted the United States. Finally, the United

 6   States filed a notice of dismissal concerning defendants Nevada Mortgagee Assistance Company

 7   and the Cooper Castle Law firm. (ECF No. 21).

 8          In any event, there is no need to pay out claims to any of the named defendants at present.

 9   Under the settlement agreement, the United States has agreed not to foreclose on the Subject

10   Property at this time, if the Martinezes make certain payments and comply with other terms in

11   the agreement. There would thus be no sales proceeds to distribute to any of the other named

12   defendants, assuming the settlement terms are obeyed.

13                              THE SETTLEMENT AGREEMENT,
                            STIPULATION, AND PROPOSED JUDGMENT
14
            Under the settlement agreement, the Martinezes and their businesses have consented to
15
     money judgments for various tax liabilities, and have agreed to make certain payments to the
16
     United States and to adhere to certain other terms. In connection with this agreement, the United
17
     States, Mr. and Ms. Martinez, and Martinez & Associates I and Martinez & Associates II have
18
     entered into the stipulation attached at Exhibit 1. The stipulation itemizes the tax liabilities at
19
     issue, and memorializes that the Martinezes and their businesses have consented to the proposed
20
     judgment attached as Exhibit 2.
21
            The proposed judgment does not dispose of the Ninth Claim for Relief in the Complaint,
22
     which seeks to foreclose on the property. The United States has agreed not to seek to foreclose
23
     or otherwise collect against the Subject Property, if the Martinezes comply with the settlement
24
     agreement, and has agreed to dismiss the foreclosure claim, without prejudice. However, the
25
                                                       3
           Case 2:19-cv-01986-GMN-DJA Document 48
                                               47 Filed 02/12/21
                                                        02/05/21 Page 4 of 7




 1   settlement agreement does not require the Martinezes to make an initial payment until mid-

 2   February, 2021. Because of this time lag, the Martinezes and United States move for the Court

 3   to award judgment only in part now, with the United States to take appropriate action to dismiss

 4   the foreclosure claim once the Martinezes make the initial payment, assuming they are

 5   complying with the other terms of the agreement. The United States would simultaneously seek

 6   to dismiss the other named defendants at that time.

 7          Fed. R. Civ. P. 54(b) provides that “[w]hen an action presents more than one claim for

 8   relief … or when multiple parties are involved, the court may direct entry of a final judgment as

 9   to one or more, but fewer than all, claims or parties only if the court expressly determines that

10   there is no just reason for delay.” There is no just reason for delay here. The Martinezes and the

11   United States have worked to resolve the matter without extensive litigation, saving costs for all

12   parties, including the other named defendants, and minimizing the use of judicial resources.

13   Entering the agreed upon partial judgment allows the Martinezes to address their tax obligations

14   while remaining in their home, while reducing risk to the United States and uncertainty for the

15   Martinezes. The brief anticipated delay before dismissing the remaining foreclosure claim has

16   minimal effect on the remaining parties, and in fact serves the interests of judicial economy to

17   the extent the Martinezes are unwilling or unable to comply with the settlement in the near term

18   (in which case the United States would proceed on the foreclosure count).

19          //

20          //

21          //

22          //

23          //

24          //

25          //
                                                      4
Case 2:19-cv-01986-GMN-DJA Document 48
                                    47 Filed 02/12/21
                                             02/05/21 Page 5 of 7
           Case 2:19-cv-01986-GMN-DJA Document 48
                                               47 Filed 02/12/21
                                                        02/05/21 Page 6 of 7




 1          WHEREFORE, the United States, Jeffrey Martinez, and Dolores Martinez jointly request

 2   that the Court approve the stipulation attached at Exhibit 1, and, relatedly, determine that there is

 3   no just cause reason for delay and enter the proposed partial judgment at Exhibit 2.

 4

 5    Signed this 5th day of February, 2021.               Signed this _____ day of _____, 2021

 6
      DAVID A. HUBBERT                                     ____________________
 7    Deputy Assistant Attorney General
                                                           JEFFREY MARTINEZ
 8
      /s/ E. Carmen Ramirez
 9    E. CARMEN RAMIREZ
      Trial Attorney, Tax Division
10    U.S. Department of Justice
      P.O. Box 683
      Washington, D.C. 20044                               Signed this _____ day of _____, 2021
11
      202-353-1857 (v)
12    202-307-0054 (f)
                                                           ____________________
      E.Carmen.Ramirez@usdoj.gov
13    western.taxcivil@usdoj.gov                           DOLORES MARTINEZ

14

15

16

17    IT IS SO ORDERED.
                                                             IT IS SO ORDERED:
18    Dated this ____
                 12 day of February, 2021.

19

20                                                           _______________________________
      ___________________________                            UNITED STATES DISTRICT JUDGE
      Gloria M. Navarro, District Judge
21
      UNITED STATES DISTRICT COURT
22

23

24

25
                                                       5
           Case 2:19-cv-01986-GMN-DJA Document 48
                                               47 Filed 02/12/21
                                                        02/05/21 Page 7 of 7




 1                                   CERTIFICATE OF SERVICE

 2          IT IS HEREBY CERTIFIED that service of the foregoing is made February 5, 2021, via

 3   the Court’s ECF system to all current parties who have appeared electronically. In an abundance

 4   of caution, the United States is sending this motion to the persons listed below, via U.S. Mail.

 5   Due to in-office staffing limitations related to the COVID-19 pandemic, the mailing may take

 6   two business days to send.

 7
            Jeffrey Martinez
 8          262 Cliff Valley Dr.
            Las Vegas, NV 89148
 9
            Dolores Martinez
10          262 Cliff Valley Dr.
            Las Vegas, NV 89148
11

12

13
                                                   /s/ E. Carmen Ramirez
14                                                 E. CARMEN RAMIREZ
                                                   Trial Attorney, Tax Division
15                                                 U.S. Department of Justice

16

17

18

19

20

21

22

23

24

25
                                                      6
